Exhibit 10.6

Design, Architecture, Engineering and

Construction Management Contract

This Design, Architecture & Engineering and Construction Management Contract
(this “Contract”) is made as of 23 day of September, 2010 by and between:

 

VOLCANO:    VOLCARICA, SOCIEDAD DE RESPONSABILIDAD LIMITADA (“VOLCANO”),
corporate identification number 3- 102- 515567, domiciled in San José, Santa
Ana, Forum Business Center, Building C, Office One C One, duly represented by
John Dahldorf, of legal age, married, CFO, resident of Carlsbad, California,
U.S.A, personal identity card number XXX-XX-XXXX, in his capacity as Manager,
duly authorized under a Full Power of Attorney with no restrictions as to the
amounts involved, as shown in the Notarial Statement attached hereto as Schedule
One (a), and CFZ:    ZONA FRANCA COYOL, SOCIEDAD ANÓNIMA (“CFZ”), corporate
identification number 3- 101- 420512, domiciled in Escazú, one hundred meters
South of the Multiplaza Shopping Center, Terraforte Building, duly represented
by ANDRE GARNIER KRUSE, of age, married, a businessman, resident of San José,
bearer of identity card number X-XXX-XXXX; and JORGE MONGE AGÜERO, of age,
married, engineer, resident of Freses, Curridabat, from Pops 25 meters East, 300
north 50 east and 50 north, bearer of identity card number X-XXX-XXXX, in their
capacity acting together, duly authorized under a Full Power of Attorney with no
restrictions as to the amounts involved, as shown in the Notarial Statement
attached hereto as Schedule One (b).

VOLCANO and CFZ are hereinafter individually referred to as a “Party” and
collectively referred to as the “Parties”. The Parties, have agreed to enter
into this Contract for the design, engineering, architecture, construction
management services and general contracting in connection with the following
Project, and shall be governed by the following clauses:

VOLCANO BUILDOUT OF MANUFACTURING BUILDING

Zona Franca Coyol

Alajuela

Preamble:

 

1.

Whereas, in accordance with Trust, Land Purchase and Right of First Refusal to
Purchase Agreement to be executed between CFZ and VOLCANO on this same date (the
“Land

 

1



--------------------------------------------------------------------------------

 

Deed and Trust”), CFZ will transfer to Trustee a property registered in the
Public Registry Property of Alajuela, identified as Filial Lots numbers 37, 38,
39, 41, 42 and 43, registered in the Public Registry Property of Alajuela,
Property Numbers 1) 2- 68528-F- 000, 2) 2- 68529-F- 000, 3) 2- 68530-F- 000, 4)
2- 68532-F- 000, 5) 2- 68533-F- 000, and 6) 2- 68534-F- 000 (hereinafter
individually each the “Property” and jointly the “Properties”), that are located
in “Condominio Horizontal Industrial Comercial con fincas filiales primarias
individualizadas (FFPI) Zona Franca Coyol” (the “Condominium”), identification
number 3- 109- 533883, as set forth in the Location Plan attached hereto as
Schedule Two (a).

 

2. Whereas, CFZ is the Administrator of the Condominium and the Free Trade Zone
Industrial and Business Park, known as “Zona Franca Coyol – Free Zone Industrial
and Business Park” (the “Park”), in accordance with Law number 7210 of the
Republic of Costa Rica and Executive Decree number 252-2006, a copy of which is
attached hereto as Schedule Three.

 

3. Whereas, the Premises will be improved by a cold shell building designed and
constructed by CFZ pursuant to that certain Cold Shell Construction Agreement
(the “Building”) executed on this same date, and VOLCANO wishes to complete the
construction of such building and addition of manufacturing equipment and
related improvements, in order to have a fully operational manufacturing
facility (the “Facility”), all according to the contractual specifications and
plans as agreed upon herein (collectively, the “Project”).

 

4. Whereas, VOLCANO intends to contract CFZ in order for CFZ to act as a
designer, planner, and construction manager of the Project with CFZ acting as
constructor and general contractor. The Project and all other work and services
required by this Contract, including without limitation all labor, materials,
equipment and services required for the Project (collectively the “Work”) are to
be performed and/or provided by CFZ, and the subcontractors hired by CFZ, with
the exclusions listed on Schedule Ten that are out of Scope Manual, defined
below.

 

5. Whereas, VOLCANO intends to hire CFZ on a cost-plus basis whereby CFZ shall
perform or cause to be performed the Work for the Cost of Work (hereinafter
defined) plus the Construction Management Fee (hereinafter defined) and as
described in the Construction Documents, all according to the contractual
specifications and plans as agreed upon herein, and as disclosed to CFZ in the
scope manual (the “Scope Manual”) provided by VOLCANO, and attached hereto as
Schedule Nine. Approved subcontracts and supply agreements for the Work under
Coyol’s responsibilities as per item 4 above, required for the completion of the
Facility shall be incorporated as Change Orders.

 

2



--------------------------------------------------------------------------------

Now therefore in consideration of the premises and the mutual promises herein
made, and in consideration of the representations, warranties, and covenants
herein contained, the Parties have agreed to as follows:

ARTICLE 1 RELATIONSHIP OF PARTIES AND EXTENT OF CONTRACT

 

1.1 The Parties do not have an employment relationship and do not intend to
create a partnership or joint venture between them by this Contract. The
relationship created by this Contract shall be that of independent contractor.
Neither CFZ nor its employees shall be employees of VOLCANO for any purpose. CFZ
shall be solely responsible for payment of salaries, social charges, insurance
and any other employer responsibility related to its employees, and shall
request this same responsibility from all of CFZ’s subcontractors.

 

1.2 CFZ and VOLCANO accept the relationship in good faith, fair dealing and
trust established by this Contract and shall cooperate with each other in
furthering VOLCANO’s interests. CFZ shall exercise its judgment and skill in
furnishing construction management and administrative services and shall perform
its services in an expeditious and economical manner for the benefit of VOLCANO.
CFZ shall conduct its services in an efficient manner and shall diligently carry
out its responsibilities under this Contract.

 

1.3 It is within CFZ’s discretion to decide whether any Services to be performed
by CFZ will be performed by CFZ itself or by a subcontractor of CFZ, provided,
however, that CFZ shall not subcontract with any person or entity with whom
VOLCANO objects, which objection may be made in VOLCANO’s sole discretion.

ARTICLE 2 CFZ’s PRE CONSTRUCTION SERVICES

CFZ shall provide to VOLCANO services for the design, inspection and
construction management and construction of the above mentioned Project in two
Phases, Pre Construction Phase (sometimes separately referred to as the
“Preconstruction Services”) and Construction Phase (“Construction Phase
Services” and, together with the Preconstruction Services, referred to as the
“Services”) all of which shall be a part of the Work, and all of which is
performed in accordance with a scope manual (the “Scope Manual”) provided by
VOLCANO, and attached hereto as Schedule Nine. CFZ has designated the person
below as its designated representative for general management of this Contract,
(hereinafter referred to as the “CFZ Project Manager”):

Name: JUAN PABLO ROJAS

Address: Zona Franca Coyol Administrative Building

Phone: (506) 2435-6000

Fax: (506) 2435-6060

E-mail: jprojas@coyolfreezone.com

 

3



--------------------------------------------------------------------------------

CFZ Second Site Project Manager:

Name: David Salas

Address: Zona Franca Coyol Administrative Building Phone: (506) 2435-6000

Fax: (506) 2435-6060

E-mail: dsalas@garnier.co.cr

The Pre Construction Services shall include the following services:

 

  2.1.1 CFZ will prepare schematic design, any preliminary study, schedule
documents and construction documents (the “Construction Documents”), that shall
be approved by the Board of Engineers and Architects of Costa Rica (“Colegio
Federado de Ingenieros y Arquitectos de Costa Rica”, CFIA), and CFZ shall be
responsible for construction permits filing and for making its best efforts in
order to obtain such permits. Costs and fees for permits will be VOLCANO´s
obligation, within the Contract Sum.

 

  2.1.2 CFZ will prepare and provide preliminary studies and schedule documents
to VOLCANO.

 

  2.1.3 CFZ will guide both Pre Construction and Construction processes to
fulfill VOLCANO’S expectations and requirements, as disclosed per the Scope
Manual, until Final Completion and hand-over to VOLCANO.

 

  2.1.4 Project Organization: CFZ shall take the lead in construction team
organization and management, establishing effective systems to facilitate
communication, control and coordination between VOLCANO and subcontractors.

 

  2.1.5 Schedules: Project “Master Schedule”. CFZ shall prepare a master
schedule to introduce discipline into the Project’s planning, coordination and
monitoring by comprehensively incorporating all the Project’s activities,
showing durations, sequence and interdependencies of both design and
construction activities. CFZ shall be responsible for providing VOLCANO with
weekly updates as to the status of the work with respect to the project schedule
and a monthly summary report. The current Master Schedule as attached hereto as
Schedule Five.

Additionally CFZ shall develop with VOLCANO’s input and subject to VOLCANO’s
approval the following schedules:

 

  2.1.5.1

Design Schedule & Progress Reviews. CFZ shall also develop a separate but
corresponding design schedule focusing on the completion of design
documentation. CFZ shall cause the preparation of, and shall review the
construction drawings, civil, mechanical, electrical, and

 

4



--------------------------------------------------------------------------------

 

structural plans and specifications and advise and make recommendations with
respect to such factors as possible economies, availability of materials and
labor, time requirements for procurement and construction, and project costs.
CFZ shall cause the preparation of, and shall review shop drawings and
specifications, and coordinate and eliminate areas of conflict and overlap in
the work to be performed by the various trade Subcontractors.

 

  2.1.5.2 “Schedule of Resources”. This schedule shall be used to coordinate the
Project’s budget estimate, schedule the anticipated stakeholders of the Project,
and chart the planned and actual cash flow and stakeholders required to complete
the Project.

 

  2.1.6 Establishing Control Budget Estimate. CFZ will work closely with VOLCANO
Project Manager to confirm the actual scope of the work as described in the
Scope Manual and propose values to the various components of the Project which
will be approved by VOLCANO. In order to avoid increases in cost on this
Project, CFZ will utilize the following tools to establish a disciplined
approach towards identifying and correcting deviations:

 

  2.1.6.1 “Initial Budget Estimate”. This estimate will forecast construction
costs on the basis of historical data and local market conditions, as well as
any existing bids.

 

  2.1.6.2 “Budget and Cash Flow”. CFZ will review and comment on the Initial
Budget Estimate for the entire Project and in parallel to the preparation of the
Master Schedule, provide a cash flow study so that VOLCANO understands the
Project’s requirements for cash draws on a monthly basis.

 

  2.1.6.3 Analyze Alternate Systems. Review major systems and components of the
Building (e.g. mechanical and electrical systems, exterior wall systems, control
systems, and major architectural finishes) to identify potential cost savings
and efficiencies. CFZ will consider not only the first installation cost but
also maintenance costs for such systems and materials.

 

  2.1.6.4 Any and all schedules, estimates, budgets and construction related
documents prepared by CFZ will be subject to approval for use on the Project by
VOLCANO’s Project Manager.

 

5



--------------------------------------------------------------------------------

  2.1.7 Bid Packages. As required, CFZ shall develop bidders’ interest in the
Work, submit the bidders list to VOLCANO’s Project Manager, who is entitled to
suggest the inclusion or exclusion of bidders, that all will be mutually
approved, and establish bidding schedules. CFZ shall issue bidding documents
approved by VOLCANO to bidders and conduct prebid conferences with prospective
bidders. CFZ shall answer questions from bidders and issue the necessary
addenda. VOLCANO shall have the right to attend any Prebid conferences and to
review and approve any answers to questions and addenda.

CFZ shall receive bids, prepare bid analyses and make recommendations and
comment with VOLCANO the results of the bid for all subcontractors required
during the Construction Phase, in order to ensure compliance with Project
requirements, budget and scope. Subcontracts exceeding fifty thousand ($50 000),
CFZ will request 3 bids from 3 different contractors and VOLCANO´s Project
Manager will decide which contractors to use for the specific work or less bids
at VOLCANO´s Project Manager discretion. VOLCANO shall necessarily choose one of
those three bids provided unless VOLCANO has a reasonable objection in which
case VOLCANO can direct CFZ to seek new bids. Once VOLCANO has accepted a bid,
CFZ will sign a Contract for such works with the accepted contractor in
accordance with the terms of the bid subject, however, to the terms and
conditions of this Contract.

 

  2.1.8 Safety Program. CFZ will review requirements for job site safety as
provided by its safety manual, which will be required in all Subcontractors’
contracts. CFZ will enforce implementation of such requirements, including its
incorporation into the packaged bidding process. CFZ will prepare a safety
manual for the Project and report followed by periodic monitoring and reporting
procedure to be followed throughout the duration of the Project.

The following are the safety measures to be implemented by CFZ:

 

  a) CFZ shall take all necessary precautions to ensure the safety of its
employees and duly authorized visitors, and shall comply with all applicable
laws and regulations on safety and accident avoidance, as well as with all
applicable building codes, to prevent accidents or injuries to the persons that
are at, near, or next to the construction.

 

  b) CFZ shall comply with all the provisions set forth in the “Safety
Regulations for Construction” of the Ministry of Labor and Ministry of Health.
CFZ shall duly implement and maintain, at all times, as required by the stage of
the construction and its progress, all necessary safeguards for the protection
of workers and the public.

 

6



--------------------------------------------------------------------------------

  c) CFZ shall maintain and ensure, on an exclusive basis, that its equipment,
the storage of materials, and the activities of its workers are in perfect order
and cleanliness. During the work process, CFZ shall not unreasonably overload
the structures, and shall immediately cure any hazardous condition reported by
VOLCANO’s Project Manager.

 

  d) CFZ shall implement an Occupational Safety Plan, with at least the minimum
requirements, to be carried out at the construction.

 

  e) CFZ shall designate a member of its company to be responsible for accident
prevention. The name and position of the elected person shall be communicated to
VOLCANO by CFZ, and said person’s compensation shall be included in the fixed
price of this agreement.

 

  f) In the event of any emergency that may affect the safety of the
construction or the adjacent property, CFZ, without requiring any instructions
or special authorization on the part of VOLCANO, can act according to its best
judgment, to avoid losses or damages to the construction.

 

  g) CFZ will notify within 24 hours to VOLCANO of any lost time due to an
accident.

 

  2.1.9 Quality Control Plan. CFZ will provide guidelines for a quality control
program, incorporating all Subcontractors, separate contractors hired directly
by VOLCANO (if any) and VOLCANO’s activities. CFZ’s approach shall include a
review of the Construction Documents, shop drawings and specifications. From
this review, problems will be identified and discussed with the Subcontractors
so that the correct standards and procedures are employed in the bid process.
Subsequently, CFZ will carefully monitor the bid process so that there is a
complete understanding of the installation techniques and the quality control
standards.

 

  2.1.10

Subcontractors. CFZ shall prepare and award the construction contracts necessary
to complete the Project (collectively, the “Subcontracts”). CFZ shall negotiate
and prepare the biding process for the corresponding contract, and provide
VOLCANO with at least two bids to choose from, unless otherwise authorized by
VOLCANO, and make recommendations as to the one CFZ considers appropriate for
the Work. All Subcontracts, except those expressly included in the list in the
exclusions list, Schedule Ten shall be directly between CFZ and the respective
designers, subcontractors, vendors, suppliers, manufacturers and others who
shall furnish any portion of Work associated with the Project (collectively, the
“Subcontractors”), and therefore CFZ shall approve and execute all Subcontracts
with VOLCANO’S joint approval. For the purposes

 

7



--------------------------------------------------------------------------------

 

of this Contract, Work shall be defined as all of the design services,
construction, work, labor, materials, equipment, machinery, tools, supplies,
services and other items provided by CFZ or subcontracted by CFZ to the
Subcontractors until the delivery of all the “as built” drawings duly signed by
the corresponding Subcontractors and designers. CFZ shall also advise on the
division of the Project into individual Subcontracts for various categories of
Work, including the method to be used for selecting Subcontractors and awarding
Subcontracts. If multiple Subcontracts are to be awarded, CFZ shall review the
Construction Documents and ensure that (1) all requirements for the Project have
been assigned to the appropriate Subcontract, (2) the likelihood of
jurisdictional disputes has been minimized, (3) the Work of the Subcontractors
is coordinated, and proper coordination has been provided for phased
construction and (4) The Subcontracts have sufficient guarantees, such as
withholding guarantees and performance bonds, in order to ensure fulfillment of
Subcontractors’ obligations.

 

  2.1.10.1 CFZ shall receive certificates of insurance from the Subcontractors
and hold them. The insurance to be provided by Subcontractors shall be subject
to the acceptance of VOLCANO and will name VOLCANO as additional insured.

 

  2.1.10.2 CFZ shall be responsible for the overall coordination among all of
the Subcontractors. CFZ shall also monitor all Project construction to assure
that all Subcontractors are acting in compliance with their respective
Subcontracts, endeavoring to guard Project against defects;

 

  2.1.10.3 Subcontractors, suppliers and sub-subcontractors of any tier are not
intended to be and shall not be third party beneficiaries of this Contract.

 

  2.1.11 Layout. CFZ will attend meetings with VOLCANO’s Project Manager for
layout proposal, review layout design alternatives when solicited and
collaborate in final freeze of layout design. CFZ will review design options and
provide recommendations regarding potential cost savings that may be considered
to lower the construction costs and/or decrease the overall construction
schedule.

 

  2.1.12 Preliminary Architecture and Engineering (A&E) Design based on
Schematics. CFZ is going to review the Scope Manual provided by VOLCANO for
every discipline supplied by VOLCANO and develop: schematic drawings with
systems preliminary design, written design brief describing project systems,
preliminary equipment dimensioning, description of special systems and room by
room plans to review needs for each area, including all systems information.
This information will become the baseline for the Drawings, Specifications and
other documents to be developed by CFZ for construction purposes.

 

8



--------------------------------------------------------------------------------

  2.1.13 Long lead materials and equipment: CFZ shall coordinate and expedite
the ordering and delivery of materials requiring long lead time as well as long
lead time equipment with exemption of those included in the list of exclusions
in Schedule Ten.

 

  2.1.14 Special Consultants: CFZ shall assist, retain, select, and coordinate
the professional services special consultants, testing laboratories and
surveyors required for the Project.

 

  2.1.15 Permits: CFZ shall file, and make its best efforts in order to obtain
building construction permits for permanent improvements in a timely manner in
accordance with the Master Schedule. CFZ shall ensure that all applicable
assessments and fees have been paid. VOLCANO shall assist CFZ in the filing of
documents required for the approvals of governmental authorities having
jurisdiction over the Project.

The overall schedule of the project is subject to the permits being approved. If
permits are not approved prior to the start of construction despite CFZ’s
reasonable efforts to obtain such permits, the project schedule and budget will
be reassessed to reflect not more than a day-for-day delay and actual costs
resulting from such delay.

 

  2.1.16 Deliverables: CFZ shall provide the following deliverables by the
conclusion of the Pre Construction Phase:

 

  2.1.16.1 Conduct schematic design review

 

  2.1.16.2 Establish the Master Schedule including major milestones and decision
dates.

 

  2.1.16.3 Develop an Initial Budget Estimate based on the Schematic Documents.

 

  2.1.16.4 Create a site safety plan.

 

  2.1.16.5 Establish a procurement strategy including long lead items and
equipment purchases.

 

  2.1.16.6 Preparation of and assistance in the development of all bid packages
and award of Subcontracts applicable at the time.

 

9



--------------------------------------------------------------------------------

  2.1.16.7 Prepare comparison chart of Subcontractors offers and make
recommendation.

 

  2.1.16.8 Review layout and Scope Manual prepared by VOLCANO.

 

  2.1.16.9 Prepare bid packages for major facility equipment such as chillers,
air handlers, boilers, and other high cost equipment as long as it is not
included in the Exclusion List detailed in Schedule Ten.

 

  2.1.16.10 Design development of Architecture and Engineering documents
approved in conformance with the Costa Rican laws.

 

  2.1.16.11 Permit filing.

ARTICLE 3 CFZ’s CONSTRUCTION SERVICES AND GENERAL CONTRACTING

 

3.1 The “Construction Phase” shall start pursuant to the Master Schedule, and
end upon Final Completion. CFZ shall provide the following Construction Phase
Services to VOLCANO for the Construction Phase:

 

  3.1.1 During the Construction phase of the Project, CFZ will provide the
following Construction related services as well being directly responsible to
VOLCANO for the actual performance of the Work, provided VOLCANO fulfils
payment:

 

  A. Scheduling

 

  B. Budget and Cost Control by the following categories (Clean room, Offices,
Warehouse, Labs and Cafeteria)

 

  C. Supervision of Subcontractors

 

  D. Cash Flow Control, Accounting and Exemptions

 

  E. Job Closeout

 

  F. Design Development and Specifications

 

  G. Construction Documents and other relevant documents (including provision of
as build drawings)

 

  H. Multidisciplinary Inspection

 

  I. At-risk General Contracting

 

10



--------------------------------------------------------------------------------

In addition, all Construction Documents complement each other, and anything
required in one shall be binding for all. If there are any ambiguities or
discrepancies, the following hierarchical order as to their prevalence shall
apply:

 

  1. This Contract, including executed changes to this agreement;

 

  2. Addenda to this Agreement; and

 

  3. Construction Documents.

Furthermore, in each specialized field, the specialized plans shall prevail over
the general ones, the drawings at larger scale shall prevail over those of lower
scale, and the dimensions specified shall prevail over measurements at scale.

 

  3.1.2 Defective Work or Materials.

Work or materials not conforming to the requirements of the Construction
Documents are hereby deemed to be rejected, whether in place or not and
regardless of whether or not such material have been expressly rejected by
VOLCANO. Rejected Materials or Work shall be immediately removed from the
construction site and CFZ shall promptly replace such rejected Materials and
shall repair and replace any contiguous Work which is damaged under CFZ´s
charge.

Unless the Scope Manual provide the contrary, all inspections, tests and
approvals of methods or means of construction, materials or workmanship included
in the work shall be performed at such times by CFZ by a independent inspection
and will be available to VOLCANO. VOLCANO can request a second independent
inspection paid by VOLCANO, if the test is contradictory with CFZ´s test, CFZ
will reimburse VOLCANO for the test.

CFZ shall be responsible for contracting the air balancing, commissioning and
validation. CFZ may be subject to a second validation performed by an
independent third party chosen and paid for by Volcano. In case the second
validation is rejected the cost for repeating the validation will be assumed by
CFZ.

The following is a further description of the full scope of CFZ’s Construction
Phase Services.

 

3.2

Work performed by Subcontractors. CFZ will be responsible to VOLCANO for all
actions or omissions in the Work, whether its own and/or of its Subcontractors
and it will be responsible for ensuring that all of its Subcontractors act in
accordance with all obligations and regulations that are contained in or are
derived from this Contract and the other Construction Documents including,
without limitation, the General Conditions.

 

11



--------------------------------------------------------------------------------

 

CFZ shall request from all Subcontractors guarantees for all Work, in the amount
and terms consistent with CFZ’s obligations set forth in this Contract. In the
event that VOLCANO terminates this Contract due to a breach of CFZ’s obligations
contained herein, CFZ agrees to assign to VOLCANO, at VOLCANO’s request, it
rights under any or all subcontracts for the Work and/or all rights it may have
against all Subcontractors related to warranties and guaranties provided on the
Work.

 

3.3 Scheduling: A vital management tool of CFZ on the Project will be the Master
Schedule, referenced in Section 2.1.5 above. Recognizing the importance of the
scheduling process, CFZ will utilize the following tools to monitor and control
the rate and sequence of Work:

 

  3.3.1 Master Schedule: Master Schedule will be developed during
preconstruction, and refers to a realistic overall schedule outlining in general
terms all activities from the earliest feasibility studies to final construction
completion of all phases of the Project. This Master Schedule is an overall
schedule of the total Project, and forms the basis for subsequent scheduling.

 

  3.3.2 Detail Schedules: During construction the Master Schedule is broken down
into more detailed components. These Detail Schedules monitor and manage the
day-to-day construction activities while still being tied back to Master
Schedule.

 

  3.3.3 CFZ shall update all schedules monthly using the schedules provided by
the Subcontractors, labor and equipment, and shall incorporate the activities of
the Subcontractors on the Project, activity sequences and durations, allocation
of labor and materials, processing of shop drawings, product data and samples,
and delivery of products requiring long lead time and procurement. CFZ’s
responsibility is to assemble this information and present it to VOLCANO for
approval. CFZ shall update and reissue the Master Schedule as required to show
current conditions. If an update indicates that the previously approved Master
Schedule is showing any delay, CFZ will perform corrective actions, unless the
delay is due to VOLCANO’s actions for failure to perform such actions, in which
case, if additional funds are required due such delay, the established Change
Order procedure will be followed.

 

  3.3.4 CFZ shall prosecute and perform the Work with the utmost dispatch
consistent with good workmanship and agrees to complete the Work in accordance
with the Construction Schedule. It is agreed that time is of the essence of this
Contract and of all the provisions thereof. CFZ shall be entitled to have an
extension of the Construction Schedule if and to the extent that completion of
the whole Project is delayed solely by any of the causes set forth in Articles
3.3.4.1 through 3.3.4.5.

 

12



--------------------------------------------------------------------------------

  3.3.4.1 If rain on the construction site is documented to have caused an
inability to conduct construction activity on the Shell, using reasonable and
normal construction procedures. This will be properly documented and provided in
writing to VOLCANO.

 

  3.3.4.2 A Force Majeure event. As used in this Contract “Force Majeure” shall
mean any event which (i) cannot be reasonably anticipated or controlled,
(ii) which significantly affects contracted performance, and (iii) is not
reasonably subject to the control of the party invoking it, whether (A) related
to nature, including but not limited to fire, lightning, earthquake, or
windstorm, flood or the like, or (B) related to man, such as but not limited to
civil insurrection, war, strikes or other labor disturbances provided such
strikes or labor disturbances affect the Costa Rican construction industry
generally, or changes in the law or third party actions which, in both cases,
could not have reasonably been foreseen.

 

  3.3.4.3 Any delay, impediment or prevention caused by VOLCANO, its
representatives, its contractors or vicarious agents (other than CFZ), and/or
VOLCANO’s visitors, including delays caused by Change Orders given by VOLCANO,
to the extent such delay has been identified and agreed to in the applicable
Change Order as more fully set forth in Article 6, as well as delays due to
failure of VOLCANO to respond to CFZ’s inquiries, or to provide approvals, or
delays caused due to lack of payment (such delays, a “VOLCANO Delay”).

 

  3.3.4.4 Unforeseen delays due to governmental or the corresponding authority
decisions, including delays caused by the terms taken by the corresponding
institutions and authorities in order to grant any permits required for the
implementation of all planning, provided that CFZ has initiated and proceeded
diligently with the necessary filings.

 

  3.3.4.5 Delays by VOLCANO in making corresponding payment within the terms
provided in the Payment Schedule, which delay exceeds the thirty (30) days.

CFZ shall, within a two (2) working days period, notify VOLCANO in writing of
any delays and its impact towards the Delivery Date in the Construction Schedule
caused by VOLCANO or its separate contractors, as well as any event that would
permit an extension of time. If CFZ is delayed in the performance of CFZ’s Work
by reason of an VOLCANO Delay (including delays in approvals of Change Orders,

 

13



--------------------------------------------------------------------------------

plans, etc.), then, subject to CFZ’s compliance with the foregoing notice
provision, the Hand Over Date which is affected by such VOLCANO Delay shall be
extended. Any delays in the performance of CFZ’s Work caused by changes in CFZ’s
Work requested by VOLCANO (“VOLCANO Changes”) shall be deemed to be a VOLCANO
Delay.

 

3.4 Cost Control: CFZ’s cost control process shall be implemented to monitor
actual construction costs versus the accepted budget. Beginning with initial
contract awards, the cumulative amount of committed funds is carefully
monitored. The data is compiled and continuously compared to the approved
estimate and updated by means of the Budget Execution Report. CFZ or a
Subcontractor, as determined among such parties, shall be responsible for all
cost-overruns, if any, of the Subcontractors, unless such excess costs have been
approved by VOLCANO pursuant to a Change Order.

 

  3.4.1 Construction Budget: An Initial Estimate Budget will be created by CFZ
in the Preconstruction Phase, which shall be updated as provided for the
schedules in Section 3.3 above. Each additional budget will be based on the
documents issued at that time and will be compared with the Initial Estimate
Budget or to the subsequent budget and the Contract Sum. The next budget will be
based on the design development documents. CFZ will develop the itemized
estimate and draw upon the local subcontractor market to assist in the budgeting
and shall include the impact of the local market.

 

  3.4.2 “Budget Execution Report”: A contract cost report is issued monthly
summarizing the current financial status of the Project. The report shows the
approved budget and notes all variances from that estimate due to changes
initiated by VOLCANO or other required modifications. CFZ shall prepare the
Budget Execution Report. The Budget Execution Report shows changes in two
categories: “approved,” i.e. a Change Order has been approved by VOLCANO;
“potential,” i.e. change estimate has been submitted and awaits approval by
VOLCANO or an approximate estimate has been developed and submitted as an early
warning system for identifying potential cost. CFZ shall develop cash flow
reports and forecasts for the Project and advise VOLCANO as to variances between
actual and budgeted or estimated costs. Acceptance and approval of all cash flow
reports and forecasts prepared by CFZ will be subject to VOLCANO’s approval.

 

  3.4.3

Payment Application and Change Order Procedures: Once a month CFZ shall submit
Payment Applications for all approved Work performed, whether performed by
itself or by Subcontractors and work with VOLCANO to establish a monthly
Application for Payment procedure, including supporting documentation. CFZ will
also develop a detailed Subcontract Change Order

 

14



--------------------------------------------------------------------------------

 

procedure control plan that shall apply to CFZ and all Subcontracts. As part of
such plan, CFZ shall review requests for changes, assist in negotiating
Subcontractors’ proposals, submit recommendations to the VOLCANO, and, if
approved by VOLCANO, prepare documentation that incorporates the modifications
to the applicable Subcontract. All applications for progress and final payment
to Subcontractors will be sent to CFZ by Subcontractors, who shall review them
and if approved, request final payment from VOLCANO.

 

  3.4.4 Review of Applications for Payment from Subcontractors. Within seven
calendar days after receipt of a Subcontractor’s payment application, CFZ shall
review the payment application and all supporting documentation for the amounts
claimed due to be in compliance with the applicable Subcontract and this
Contract, and if CFZ approves such payment application CFZ shall forward to
VOLCANO an equivalent CFZ Payment Application in accordance with the terms of
this Contract including supporting documents and information.

 

  3.4.4.1 For each Payment Application the CFZ Project Manager will review the
Master Schedule and detailed work activities and any other documents necessary
to determine the percent complete and the value of the installed work in
accordance with the total cost of such work.

 

  3.4.4.2 VOLCANO’s Project Manager shall have a term of seven calendar days to
approve the Payment Application.

 

  3.4.4.3 Once the Payment Application has been approved CFZ will submit the
corresponding invoices to VOLCANO and VOLCANO shall pay for such invoices within
the following fifteen (15) calendar days after an acceptable invoice was
submitted. The monthly payment will not be a fixed amount but will depend on
deliverables and Work completed through the date of Payment Application.

All invoices and Payment Applications shall be submitted via fax and email at:

Attention: Ivan Rojas Jovel

Tele/Fax number: 2228 8101

Email: irojas@volcanocorp.com with a copy to Linda Kaechele at
lkaechele@volcanocorp.com

 

  3.4.4.4 VOLCANO shall make payments of the amounts due to CFZ in accordance
with the Payment Application and as provided herein.

 

15



--------------------------------------------------------------------------------

3.5 Subcontractor Supervision and Responsibility. CFZ shall be fully responsible
for all aspects of any Subcontractor’s performance of any part of the Work. CFZ
shall accomplish this through the effectiveness of the following:

 

  3.5.1.1 Meetings: CFZ will coordinate and manage all Project meetings,
coordination meetings, and any additional meetings. CFZ will review the
schedule, workmanship quality and cost. Volcano is in its right to call out for
those meetings they consider pertinent to ensure the project track is
appropriate or when a critical task requires to be coordinated by manufacturing
experts. Minutes will be published for each Project Team meeting with copies
distributed to VOLCANO’s Project Manager.

 

  3.5.1.2 Field Supervision: CFZ will maintain field staff (Site Engineers),
on-site full-time to monitor and coordinate all field construction activities.
Such staff will schedule and conduct meetings with the Subcontractors to control
the supply and utilization of their manpower, materials and equipment they are
responsible for quality control and enforcing the Project Specific Safety
Program and Quality Programs. CFZ will observe all testing performed by the
Subcontractors as required to verify conformance with contractual Subcontracts
for each aspect of the project including start-up and check out of utilities,
operational systems and equipment.

 

  3.5.1.3 CFZ shall arrange and coordinate for the Subcontractor’s performance
of the delivery, storage, protection and security of materials, systems and
equipment that are a part of the Project until such items are incorporated into
the Project. CFZ agrees to hold harmless VOLCANO with respect to any loss of or
damage to such materials, systems and equipment to the extent the loss of or
damage to such materials, systems and equipment was due to CFZ’s negligence or
willful misconduct.

 

  3.5.1.4 CFZ shall maintain on a current basis at the Project site records of
all Subcontracts, Construction Documents, drawings, specifications, addenda,
Change Orders and other modifications, samples, purchases, materials, equipment,
maintenance and operating manuals and instructions, and other
construction-related documents, including all revisions;

 

  3.5.1.5 CFZ shall answer all questions for interpretation of the Construction
Documents.

 

16



--------------------------------------------------------------------------------

  3.5.1.6 Monthly Progress Report: CFZ will be submitting a monthly Project
update report that will include:

 

  •  

Executive Summary.

 

  •  

Progress Pictures.

 

  •  

Permit Log Update.

 

  •  

Master Schedule Update including Work completed for the period.

 

  •  

Long-lead Items Status.

 

  •  

Design Log Update.

 

  •  

Quality Control Report.

 

  •  

Budget update including cash-flow and forecast reports, and cumulative total of
the cost of the Work to date including compensation of CFZ and Reimbursable
Costs (authorized and claimed), if any, and all sums paid to Subcontractors, as
well as the amounts pending.

 

  •  

Earned Value Analysis

 

  •  

Critical Information Required by VOLCANO.

 

  •  

Safety report that includes any lost time accidents.

 

  •  

Concerns (if any) and planned major activities or milestones planned for next
month.

 

  •  

Any other items VOLCANO may require

 

  3.5.2

Quality Control: CFZ’s Quality Control Program starts during the Preconstruction
Phase and continues through the entire life of the Project. During the design
period, CFZ will review Subcontractor shop drawings and specifications, and
other submittals and documents prepared by the Subcontractors (“Submittals”) for
conformance to the applicable Subcontract and Construction Documents. CFZ shall
identify and document any problem areas and have them solved with
Subcontractors, and confirm that Subcontractor understands the installation
techniques and the quality control standards that will be expected and enforced.

 

17



--------------------------------------------------------------------------------

The first operation of any new trade is closely monitored to assure that the
expected level of workmanship is established from the outset. A day-to-day check
of the Work is made by the appropriate staff of CFZ to guarantee that the level
of consistency is maintained. CFZ shall monitor and review all Work for
conformance to the Construction Documents.

 

  3.5.2.1 CFZ shall assist in the scheduling and monitor the sequence of the
Work in accordance with the Construction Documents and the latest approved
Master Schedule. The Master Schedule, and all budgets shall be approved by
VOLCANO after review and comment by CFZ. CFZ shall inform VOLCANO in advance of
any event that may create a delay in the Work or increase in any Project budget.
Upon informing VOLCANO of such an event, CFZ shall assist the Subcontractors in
developing cost effective solutions to such an event for VOLCANO’s review and
approval. CFZ and the Subcontractors shall perform all corrective work in
accordance with VOLCANO’S recommendation on any remedial plan.

 

  3.5.3 Cash Flow control, exemptions and accounting:

 

  3.5.3.1 Cash Flow Control: CFZ shall communicate with all Subcontractors at
the Project in regard to payment procedures. CFZ shall establish a monthly
payment application procedure consistent with the payment provisions of this
Contract.

 

  3.5.3.2 Exemptions: CFZ is a Free Trade Zone Regime beneficiary, and as part
of its benefits it is exempted of import duties and of local sales taxes. Since
VOLCANO is processing the application of such benefits pursuant to the Free
Trade Zone Regime, and is still not a beneficiary, CFZ shall, as process
facilitator, acquire all local materials and services, and import and process
materials and/or equipment that will be used or installed in connection with
Project, to the fullest extent permitted by PROCOMER and applicable law, until
such items can be transferred to VOLCANO, under the proper customs procedures.
All purchase and exemption purposes shall be in accordance with Article 5 below
and CFZ will transfer all exempted works, materials and equipments to VOLCANO at
end of construction of the Project.

 

  3.5.3.3 Accounting: CFZ shall keep all construction accounting and control of
the exemptions in order to help VOLCANO to take full advantage of the free zone
exemptions and at the same time have a direct control of the Project
disbursements and cash flow. CFZ shall not be liable for any lost or rejected
exemption in materials or inventory by the respective legal authorities.

 

18



--------------------------------------------------------------------------------

3.6 CFZ shall provide the following deliverables by the conclusion of the
Construction Phase or before if required by VOLCANO:

 

  3.6.1.1.1 As built drawings.

 

  3.6.1.1.2 Required documents for commissioning and validation.

 

  3.6.1.1.3 Operations and Maintenance Manuals.

 

  3.6.1.1.4 Submittal package that includes information on equipment.

 

3.7 Design Development and Specifications: CFZ will develop the design based on
approved layout and scope manual provided by VOLCANO.

 

  3.7.1 Construction Documents: Design Architects and Engineers will prepare
detailed construction drawings of all systems, final specifications, final
equipment selections, including all information to allow Subcontractors and
vendors to price the work. Shop drawings and other installation drawings are
responsibility of the Subcontractors.

 

3.8 CFZ’S Authority: CFZ shall advise and consult with VOLCANO during the
performance of its Construction phase of the Work. CFZ shall have no authority
to act on behalf of VOLCANO except to the extent of authorizations explicitly
granted pursuant to this Contract. In no event shall CFZ be considered an agent
of VOLCANO or be expressly authorized to enter into contracts on behalf of
VOLCANO.

 

3.9 Access to the Work: The Subcontractors and CFZ shall provide VOLCANO access
to the Work in preparation and progress wherever located.

 

3.10 General Conditions: CFZ shall also comply with all conditions of the
General Conditions, which are incorporated herein and are an integral part of
this Contract.

ARTICLE 4 CHANGE ORDERS

 

4.1 Alterations, additions or deductions may be made in the Work herein, but
said alterations, additions and deductions may only be made by means of a Change
Order.

 

  4.1.1 VOLCANO may request a Change Order in writing to CFZ, in the form
attached hereto as Schedule Six, “Change Order Request”. Such Change Order
Request shall include a description of the required work and technical
specification of fixtures, furniture and equipment (FF&E) to be installed, if
applicable.

 

19



--------------------------------------------------------------------------------

  4.1.2 Approval of Subcontract bids and incorporation of the Subcontractor’s
work as part of the Work and subcontract price thereof within the Cost of Work
shall occur pursuant to a Change Order.

 

4.2 Modifications to the Master Schedule including extensions that impact the
Build-out Substantial Completion may only be made in accordance with the terms
of the Contract, and only by means of a Change Order.

 

4.3 CFZ shall submit to the VOLCANO Project Manager for his approval all Change
Orders, in the form attached hereto as Schedule Seven, and including the
following information:

 

  4.3.1 Soft cost which shall include, but are not limited to:

 

  (a) Custom clearance fees;

 

  (b) Insurance (costs of premiums for all bonds and insurance permit fees, and
sales, use or similar taxes to the extent applicable to the Change Order);

 

  (c) Permits, temporary installations, quality control, utilities for
construction, along with printed materials, mailing to VOLCANO and other
equivalent reasonable soft costs actually incurred.

 

  4.3.2 Direct Construction cost from Subcontractors which shall include, but
not limited to:

 

  (a) Labor (including social security, old age and unemployment insurance,
fringe benefits required by agreement or custom, and workers’ compensation, as
well as additional costs of supervision and field office personnel directly
attributable to the Changes Order);

 

  (b) Materials, tools and equipment (including supplies and equipment, cost of
transportation thereof and taxes thereon, whether incorporated or consumed, as
well as rental costs of machinery and equipment exclusive of hand tools, whether
rented from CFZ or others, provided however that (i.a) if such items are rented
from CFZ, the rental charges shall not exceed the average amount which would be
charged by unrelated third parties engaged in the business of renting such
machinery and equipment, for which a sample of three companies may be used; and
(i.b) VOLCANO shall only be charged for the period of rental during which the
equipment has been used in the construction activity, which shall include the
times of activity, support and stand by times;

 

20



--------------------------------------------------------------------------------

  (c) Consumables, subcontracts, FF&E, fleets, and contingencies;

 

  4.3.3 Each Change Order shall include CFZ’s Construction Management Fee of
twelve percent (12%) of the total Cost of Work incorporated in the Change Order
pursuant to Section 4.1.2 or 4.3.2.

 

  4.3.4 Time of completion and its impact, if applicable, on the overall Master
Schedule, in case the Change Order affects the critical path of the Project.

 

  4.3.5 Change Order Payment Schedule: Change Orders will be paid by VOLCANO in
accordance with the terms of the applicable Change Order and otherwise in
accordance with the payment provisions of the Contract. VOLCANO will hold ten
Percent (10%) retainage on all payments associated with the Change Order
(“Change Order Retention”) to be paid to CFZ on the Hand Over Date. The Punch
List Value corresponding to such Change Order times two will be retained until
Final Completion.

 

  4.3.6 Change Orders for Work to be performed by Subcontractors with a total
price of fifty thousand dollars (US$50,000.00) or more, shall be based on offers
from at least three bids, unless otherwise authorized by VOLCANO, after having
performed an appropriate bidding process as per Sections 2.1.6 and 2.1.9 herein.
VOLCANO shall authorize one of the three offers. Change Orders for Work with a
total cost inferior to fifty thousand dollars (US$50,000.00) do not require a
bidding process, however they do require a third party firm offer.

 

4.4 VOLCANO will have five (5) working days to accept or reject the Change Order
proposal given by CFZ. CFZ will only perform Change Orders with VOLCANO’s
written confirmation and acceptance from VOLCANO’s Project Manager, and CFZ
waives any right to payment for work that it or its Subcontractors perform which
is beyond the scope of the Construction Documents or was not approved by a
written Change Order signed by both the VOLCANO’s Project Manager and CFZ’s
Project Manager. However if VOLCANO does not respond by accepting or denying a
Change Order, or if VOLCANO denies such Change Order, CFZ shall continue with
the Work as intended as per the Construction Documents.

 

4.5 All Work shall be made in compliance with the Condominium by-laws, park
regulations, construction codes effective in Costa Rica, and all applicable
legal requirements.

 

4.6

On the Final Completion of the Project or earlier termination of this Contract,
CFZ shall transfer all original documents including but not limited to the as
built drawings related with the performance of the Work and the Project to
VOLCANO, as well as copies of all

 

21



--------------------------------------------------------------------------------

 

original invoices and contracts used for performing the Work, and all
alterations, additions or deduction thereto. CFZ the original invoices and
contracts, for a period of five (5) years after said Work is performed. VOLCANO
or its authorized representative shall have the right at its request to audit
and inspect all such records during the above period.

ARTICLE 5 WORK CLOSE OUT – HAND OVER DATE

 

5.1 CFZ shall deliver the Project when it is “substantially completed” in
accordance to the Scope Manual and the Building Layout provided by VOLCANO and
as of the as built drawings provided by CFZ and approved by VOLCANO (such date,
the “Hand Over Date”). The as built drawings are understood to be duly signed by
the professionals responsible of the Project by either the subcontractor or
Coyol. “Build-out Substantial Completion” shall be defined as the point at which
CFZ has completed each part of the Project at least ninety five percent
(95%) completion so long as the Facility is capable of operating for its
intended use at full capacity subject to any part of the Work that is not
required to be completed as part of Build-out Substantial Completion pursuant to
a Change Order that has been mutually agreed to be executed thereafter due to
build-out or operations schedule requirements.

 

5.2 CFZ shall deliver the Facility to VOLCANO in a clean and proper state, free
of any waste, and any other left over material, and ready for VOLCANO’s separate
tool and equipment installation.

 

5.3 At the Hand Over Date, VOLCANO Project Manager and CFZ Project Manager shall
inspect the Building and review the Build Out Acceptance Report which shall
include a list which sets forth any pending Work, (hereinafter the “Build-out
Punch List”) as well as the timing of their final delivery, as deemed
appropriate. The Build-out Punch List will include the value of all Punch List
items (“Punch List Value”). In case of acceptance, VOLCANO Project Manager and
CFZ Project Manager shall sign the Acceptance Note included in the report, and
CFZ will provide an invoice of all amounts owed to CFZ for payment within the
following thirty (30) calendar days. In case of dispute regarding Build-out
Substantial Completion, parties will have to solve such dispute, as indicated in
Section 16.4. The Build-out Acceptance Report will be submitted to VOLCANO by
CFZ for its acceptance on the date of inspection.

 

5.4 All warranty periods commence 30 days after the Hand Over Date, from this
date on all risks pass from CFZ to VOLCANO.

 

5.5

Within sixty (60) days after the Hand-Over Date, CFZ shall complete the
Build-out Punch List (unless any such items were explicitly agreed to be
completed within a shorter or longer period), supply VOLCANO with a set of
documents related to the Building, including as built plans duly signed by
authorized engineers from subcontractors and

 

22



--------------------------------------------------------------------------------

 

Coyol, a confirmed list of all Subcontractors, design calculations, all
operational documents and manuals of all equipment installed, as provided by
vendors. Upon the satisfaction of the foregoing, the Project shall be deemed to
have achieved “Final Completion”, and CFZ will provide an invoice of all amounts
owed to CFZ (including Retentions), for payment within the following thirty
(30) calendar days. CFZ shall also deliver any remaining undelivered formal
contract termination (in the form attached as Schedule Eight) (the
“Subcontractors Termination”) from all subcontractors that have performed work
related to the Project.

 

5.6 Turnover: to ensure the proper use of the finished Work, CFZ will coordinate
and document the necessary training for Volcano’s personnel, designated by
Volcano’s Project Manager on Hand Over Date or before. It is required that
Volcano’s designated personnel signs the training log that demonstrates such
training has been provided by CFZ or its Subcontractors within 30 days of the
Hand Over Date. CFZ will also assist the facilities personnel in evaluating
systems performance in the critical break-in periods where required.

 

5.7

If the Build-out Substantial Completion does not take place as required in the
Built Out Master Schedule (as duly changed), and such delay continues for more
than forty-five (45) calendar days, then starting on the forty-sixth (46th) day
of delay other than due to a Force Majeure or VOLCANO Delay, CFZ shall pay
VOLCANO as liquidated damages as a fixed and sole compensation for damages or
losses due to delay, of an amount equal to four thousand dollars per day
($4000), calculated for every additional day of delay (“Liquidated Delay
Damages”). The maximum damages for any claims under this Contract which any of
the parties shall pay to the other arising out of any delays, whether caused by
CFZ (or any Subcontractor) shall be limited to one hundred and twenty (120) days
of Liquidated Delay Damages. Volcano warrant and acknowledge that they will not
file any lawsuits or claims to recover additional amounts from the delaying
Party due to delays.

 

5.8 If failure to achieve the Work Close Out continues for more than the one
hundred and twenty (120) days of the date specified in the Master Schedule
provided above, for reasons other than a VOLCANO Delay, VOLCANO shall have, at
VOLCANO’s discretion, the additional right to give CFZ a written notice that it
intends to deem the agreement terminated, as per Section 13.2.1 below.
Nonetheless CFZ will still have the obligation to deliver “as built drawings”
signed by the professionals in charge up to the point when the contract is
terminated. Any errors other than those attributable to Volcano in the provided
drawings that imply an additional expense for Volcano to continue with the works
or that requires remediation shall be reimbursed by CFZ. CFZ will not be
responsible for cost of omitted works in design.

 

23



--------------------------------------------------------------------------------

ARTICLE 6 TRANSFER OF GOODS

 

6.1 Within eight weeks after Work Close Out, CFZ shall prepare a final statement
of all transactions processed, and will transfer to VOLCANO through proper
customs forms, the transactions and the possession of any equipment and works
processed under this Contract, if required. Free Trade Zone beneficiary status
of VOLCANO shall be VOLCANO´s responsibility.

ARTICLE 7 VOLCANO’s RESPONSIBILITIES

 

7.1 VOLCANO shall provide all requested relevant Project information to CFZ in a
timely manner, including the Scope Manual including commissioning requirements
and Preliminary Layout.

 

7.2 VOLCANO shall provide full information regarding requirements for the
Project, including a program which shall set forth VOLCANO’s objectives,
schedule, constraints and criteria, including space requirements and
relationships, flexibility, expandability, special equipment, systems, and site
requirements.

 

7.3 All communications with the Subcontractors go through CFZ. However, if it
becomes necessary for VOLCANO to communicate directly with a Subcontractor,
VOLCANO shall notify CFZ in writing of the content of such communication. Said
communication can be performed through a copy in the Subcontractor’s email.

 

7.4 VOLCANO shall promptly furnish all requested review and approval or other
appropriate action with respect to all submittals by CFZ including, without
limitation, any samples, estimates, schedules, budgets, shop drawings,
construction Subcontracts, bid awards, Change Orders, purchase orders contracts
and other items submitted and/or proposed by CFZ. Failure by VOLCANO shall
result in an adjustment to the Master Schedule and Contract Sum; provided,
however, any such extensions or adjustments are only applicable if documented
pursuant to a Change Order as provided herein.

 

7.5 VOLCANO hereby designates Iván Rojas (hereinafter referred to as the
“VOLCANO Project Manager”) to perform the management of the Project and
supervise the Work for VOLCANO. VOLCANO hereby provides a special power of
attorney (in accordance with article 1256 of the Civil Code of Costa Rica, when
required) and authorizes the VOLCANO Project Manager to act on behalf of VOLCANO
or communicate with CFZ on behalf of VOLCANO with regards to the Work to the
extent within the scope of this Contract including Change Orders to be made. CFZ
shall have the right to rely on such communications from the VOLCANO Project
Manager as if they were made by VOLCANO directly.

For clarification purposes, additions and modifications to this Contract, the
Build-out Acceptance Report, and Change Orders are only valid if they have been
accepted in writing by the VOLCANO Project Manager.

 

24



--------------------------------------------------------------------------------

Therefore the VOLCANO Project Manager is:

Name: Ivan Rojas Jovel

Tel: 8831 6469

Fax: 506 22047580

Email: irojas@volcanocorp.com

 

7.6 VOLCANO may also designate in writing an on “Site Second Project Manager”
that equivalent powers of attorney as VOLCANO’s Project Manager, to help assist
the VOLCANO Project Manager. Therefore, in addition to furnishing the VOLCANO
Project Manager with all information (s)he may require related to the Project,
CFZ shall also provide the same information to the Site Second VOLCANO Project
Manager. VOLCANO may designate a replacement Site Second VOLCANO Project Manager
upon prior written notice to CFZ, however all decisions shall be executed by the
VOLCANO Project Manager.

 

7.7 Payment to CFZ in accordance to all Payment Schedules required for the
Project subject to CFZ’s satisfaction of the Payment Application provisions set
forth herein.

ARTICLE 8 OWNERSHIP AND USE OF DRAWINGS, SPECIFICATIONS AND OTHER DOCUMENTS

 

8.1 The drawings, specifications and other documents prepared by the CFZ, or the
Subcontractors, are instruments of the creator of such documents, through which
the Work to be executed is described. CFZ may retain one record set, and shall
request a second set and an AUTOCAD copy to provide to VOLCANO. CFZ should
provide structural, mechanical, electrical and other necessary calculations and
memoirs used to the design estimations. VOLCANO shall not own or claim a
copyright in the drawings. The drawings, specifications and other documents
prepared by CFZ, or the contractors, and copies thereof furnished to VOLCANO,
are for use solely with respect to this Project and any repairs, modifications,
expansions of the Building or other uses reasonably necessary by VOLCANO to
beneficially use and occupy the Building (collectively, the “Permitted Uses”).
VOLCANO is granted an irrevocable, limited license to use and reproduce the
drawings, specifications and other documents, appropriate to and for Work the
Permitted Uses.

 

8.2 All intellectual property performed by CFZ or Subcontractors within the
scope of works and services indicated in this Contract, including but not
limited to the construction plans and Scope Manual shall be delivered to VOLCANO
in case of an advanced termination of the Contract or at the contract release.
At the same time, VOLCANO may request copies of any documents that may
constitute an intellectual property at VOLCANO’s cost, without denial by CFZ or
Subcontractor.

 

25



--------------------------------------------------------------------------------

8.3 All drawings, specifications and other documents related to the design of
the Facility are confidential and CFZ shall execute confidentiality agreements
with all Subcontractors.

ARTICLE 9 CONTRACT SUM AND CFZ’S COMPENSATION

 

9.1 Contract Sum: VOLCANO intends to hire CFZ on a cost-plus basis whereby CFZ
shall perform or cause to be performed the Work for the Cost of Work
(hereinafter defined) plus the Construction Management Fee (hereinafter defined)
and Reimbursable Costs (hereinafter defined).

As Subcontracts are awarded and the value of the overall budget re-affirmed and
accepted by VOLCANO, the aggregate sum of the approved Subcontract prices, all
of which shall be based on a fixed price or guaranteed maximum price basis
(collectively, the “Cost of Work”), together with the Construction Management
Fee and any approved Reimbursable Expenses shall be deemed the “Contract Sum”
and, with respect to VOLCANO, shall be a fixed for the complete performance of
the Work unless modified pursuant to a Change Order. Any savings whereby the
actual Cost of Work, Reimbursable Expenses and Construction Management Fee is
less than the Contract Sum shall inure 100% to VOLCANO. It is understood that if
and to the extent not all of the trades are bid and awarded at the same time,
the Contract Sum shall be increased by Change Order to reflect the acceptance of
additional bids as approved by VOLCANO.

 

9.2 Construction Management Fee: Compensation by VOLCANO to CFZ for performance
of the Services under the Contract shall be of twelve per cent (12 %) of the
Initial Estimate Budget (“Construction Management Fee”). Once such amount is
defined, the twelve per cent shall be calculated, and it will be deemed an
anticipated guaranteed maximum fee (the “GMF”) that shall be paid as follows:

 

  (a) Upon definition by the Parties of the GMF, VOLCANO shall pay CFZ an
advance of such fee, the “Construction Management Fee Advance”, in the amount of
twenty per cent (20%) of the total GMF. CFZ will invoice such advance
immediately and VOLCANO must provide payment within fifteen (15) days after the
invoice.

 

  (b) As per Article 4, each Change Order shall include a Change Order Direct
Cost plus Construction Management Fee, that shall be independent of the GMF as
well as the corresponding Payment Schedule for such Change Order.

 

26



--------------------------------------------------------------------------------

  (c) Monthly installments of the Construction Management Fee shall be adjusted
less 20% in consideration of the construction fee advance described in
Section 9.2 (a).

 

9.3 Services to be provided by CFZ included in the Construction Management Fee
shall be all those included herein.

 

9.4 Significant scope variations to the Scope Manual provided to CFZ such as the
addition of another phase may result in a modification (an increase or decrease,
as appropriate) to the Construction Management Fee if mutually agreed pursuant
to a Change Order.

 

9.5 CFZ shall not perform any Additional Services, nor make any addition to or
deletion from, the Scope Manual except by written Change Order signed by
VOLCANO.

 

9.6 If and to the extent that the Term is extended or Construction Management
Fee is adjusted, the balance of monthly installments of the Construction
Management Fee shall be recalculated to reflect the extended Master Schedule and
any adjustment in the Construction Management Fee. Such recalculation shall
result in monthly installments of the Construction Management Fee that each are
an amount equal to the unpaid balance of the Construction Management Fee divided
by the total number of months remaining in the Term for which an invoice has not
been properly submitted by CFZ. Partial months shall be treated as full months
for purposes of recalculating the monthly installments of the Construction
Management Fee.

 

9.7 Any reductions in the overall construction costs will be reflected in the
Construction Management Fee. In such a case the management fee would be based on
the total actual construction costs incurred.

 

9.8 CFZ will receive a 5% incentive over any savings incurred over the costs in
accordance with the Initial Budget’s estimate.

ARTICLE 10 REIMBURSABLE COSTS

 

10.1

Pursuant to Article 9 herein, the Construction Management Fee payable to CFZ
shall comprise the entirety of the CFZ’s compensation for the Services.
Notwithstanding the foregoing, if CFZ is required to perform services not
identified or reasonably contemplated within the scope of the services as
determined in Article 2, 3 and Schedule Twelve or otherwise in this Contract and
such additional services require CFZ to incur additional costs associated with
the Project, CFZ shall request to VOLCANO in writing, approval to incur into a
reimbursable cost “Reimbursable Cost Request”, and shall include in the request
the calculation of the expense in reasonable detail. If CFZ does not receive a
written objection from VOLCANO regarding the Reimbursement Cost Request within
fifteen (15) days from VOLCANO’s receipt of the Reimbursement Cost

 

27



--------------------------------------------------------------------------------

 

Request, CFZ shall be authorized to deem the costs included in the Reimbursable
Cost Request as an Authorized Reimbursable Cost. Utilities, such as water,
electricity, and similar, shall be considered an authorized Reimbursable Cost
and shall be paid by VOLCANO accordingly.

 

10.2 Authorized Reimbursable Costs shall be paid to CFZ in the following month
in which CFZ incurs into such Authorized Reimbursable Costs and shall be
included in the monthly Payment Applications.

 

10.3 Reimbursable Costs agreed upon pursuant to Section 10.1 hereof are in
addition to compensation for Services and Additional Services and include
expenses incurred by CFZ and its employees and consultants in the interest of
the Project.

ARTICLE 11 PAYMENTS TO CFZ

 

11.1 All payment of the Contract Sum shall be paid in accordance with a Payment
Application as per Sections 3.4.3. and 3.4.4 above,

 

11.2 CFZ shall also include a monthly invoice including the Construction
Management Fee then due, as well as the total Authorized Reimbursable Costs
incurred during such term, with attached supporting documentation.

 

11.3 Any payments pending and amounts due to CFZ shall be made by VOLCANO to CFZ
within fifteen (15) calendar days after the date of receipt of the invoice
approved by VOLCANO in accordance with the Payment Applications provisions set
forth in Section 3.4. Any delay beyond the aforementioned thirty (30) day period
shall generate interest at an annual interest of 8.5% percentage points
(calculated in a year of twelve months, and each month of 30 days). A breach is
deemed to have occurred by VOLCANO if payment is delayed for more than sixty
(60) days. Prompt payment is absolutely necessary.

 

11.4 VOLCANO will hold ten Percent (10%) retainage on all payments associated
with the Contract Sum (“Rentention”) to be paid to CFZ on the Hand Over Date.
The Punch List Value corresponding to such Contract Sum times two will be
retained until Final Completion.

ARTICLE 12 INDEMNIFICATION

 

12.1

In accordance with article 1045 of the Civil Code, each Party (the
“Breaching Party”) agrees to indemnify and hold harmless the other Party from
any loss (including reasonable attorneys fees and other out of pocket costs),
damage or liability

 

28



--------------------------------------------------------------------------------

 

attributable to or derived from a breach of this Contract by the Breaching
Party, provided, however, that claims covered by the Construction Schedule and
Term clauses of this Contract shall be resolved solely in accordance with the
provisions and limitations contained in those articles, and provided further
that neither Party shall be responsible to the other for any consequential
damages or loss of profits related to the breach.

In addition, CFZ shall indemnify and protect VOLCANO for and against all losses
and claims, complaints, suits, judgments, and resolutions of every kind and
description, established or assessed against Volcano or CFZ, in virtue of any
action or omission by CFZ, its agents or employees on a continuous basis. CFZ
shall also be required to cover the reasonable expenses to lift any attachment
or encumbrance that may have been ordered, for the reasons provided above,
totally or partially, on the Facility. In any case neither Party shall be
responsible to the other for any consequential damages or loss of profits
related to action or omission.

ARTICLE 13 TERM AND TERMINATION

 

13.1 This Contract shall become effective upon the date of signature by both
Parties (hereinafter the “Effective Date”), however the construction term within
the Construction Schedule will only begin upon VOLCANO’s approval of the Initial
Estimate Budget, the Scope Manual and the Construction Layout.

 

13.2 Either Party shall have the right to terminate this Contract with immediate
effect in the event of a Substantial Breach, as hereinafter defined, of this
Contract by the other Party.

 

  13.2.1 A “Substantial Breach” by CFZ entitling VOLCANO to terminate with
immediate effect shall be deemed to have occurred if:

 

  (a) bankruptcy or similar proceedings are instigated (voluntarily or
involuntarily) against CFZ’s assets or CFZ;

 

  (b) if failure to deliver the Work, due to CFZ’s fault, exceeds one hundred
and twenty (120) days of delay pursuant to Section 5.7;

 

  (c) CFZ interrupts its work without a legal cause or as otherwise permitted
under this Contract, and does not resume within fifteen (15) days after written
demand by VOLCANO; or

 

  (d) Any other material breach of this Contract by CFZ which is not cured by
CFZ within thirty (30) days after CFZ received of written notice by of the
existence of the material breach VOLCANO.

 

29



--------------------------------------------------------------------------------

Upon such termination, VOLCANO may take possession of the site and complete the
Work utilizing any reasonable means. In this event, VOLCANO shall be obligated
to pay CFZ for all Services and Work properly performed or approved Change
Orders (including all reimbursable and additional costs) through the date of
termination. CFZ shall assign to VOLCANO, its rights under any or all
subcontracts for the Work and/or all rights it may have against all
Subcontractors related to warranties and guaranties provided on the Work.

Parties accept and acknowledge that VOLCANO will not terminate this agreement,
and will hold CFZ harmless, will not file a claim or lawsuit against it, or
request a sum for damages or losses, if the default is caused or due to Acts of
God and/or Force Majeure. Also that any non compliance or delay, due to lack of
or delay in obtaining permits that are CFZ’s responsibility, and that were
diligently filed, shall not be considered as a Substantial Breach.

 

  13.2.2 A “Substantial Breach” by VOLCANO will be deemed to have occurred:
(a) if VOLCANO delays any payment due to CFZ for more than sixty (60) days,
(b) if VOLCANO unilaterally ordered work stoppage that has carried on for sixty
(60) days and (c) VOLCANO delays performance with its obligations that causes a
delay in the Work Schedule for more than sixty (60) days. Such Substantial
breach entitles CFZ to execute the Corporate Guarantee defined below.

 

  13.2.3 Upon termination by CFZ in accordance with Section 13.2.2 as exclusive
remedy, VOLCANO shall be obligated to pay CFZ:

 

(a) The remaining Construction Management Fee that CFZ would have been entitled
to if the Construction Management Agreement had been completed.

 

(b) all costs of Work performed by Subcontractors plus and reasonable
termination costs under such Subcontracts;

 

(c) all reasonable demobilization costs; and

 

(d) fair compensation for any materials, equipment, or other property retained
by VOLCANO.

 

  13.2.4 As a condition of receiving the payments described in the this section,
CFZ shall cooperate with VOLCANO by taking all steps necessary to accomplish the
legal assignment of CFZ’s rights and benefits to VOLCANO, including the
execution and delivery of reasonably required documents.

 

13.3 Any notice for termination must be in writing, and delivered to the other
Party. Such notice must be preceded by written indication of shortcomings and
provisions of adequate deadlines (and in no event less than five (5) business
days) for correcting the same.

 

30



--------------------------------------------------------------------------------

13.4 Within fifteen (15) calendar days after termination of this Contract, CFZ
shall deliver to VOLCANO all relevant materials, supplies and equipment paid for
by VOLCANO and the Contract Documents in accordance with other provisions of
this Contract.

 

13.5 The remedies provided in this Section 13 are all remedies applicable to the
Contract, and neither Party shall be responsible to the other for any
consequential damages or lost or anticipated profits, arising out of or relating
to this Contract, even if an authorized representative of such party is advised
of the possibility or likelihood of same, and Parties warrant and acknowledge
that they will not file any lawsuits or claims to recover additional amounts
from the defaulting Party other than as set forth herein.

 

13.6 In order to guarantee the compliance of VOLCANO’s obligations under this
Construction Management Agreement, VOLCANO has delivered to CFZ an irrevocable
Corporate Guaranty issued by VOLCANO’s affiliated company VOLCANO CORPORATION, a
company duly incorporated and in good legal standing under the laws of the State
of Delaware, (hereinafter “VOLCANO”) a copy of which is attached hereto as
Schedule Four (the “Corporate Guaranty”) and shall remain valid from the date
hereof until all obligations of VOLCANO as per this Agreement and the
Construction Contract have been fulfilled.

ARTICLE 14 WARRANTY

 

14.1 CFZ warrants that it will perform the Work in accordance with the highest
standard of care normally practiced by firms that possess (i) expertise and
experience in performing services of a similar nature at the time and place the
Services are performed, and (ii) extensive familiarity with the site upon which
the Project is located and surrounding areas, and with the conditions under
which the Work is to be performed (the “Standard of Care”). Without limiting the
foregoing, CFZ is responsible for any defect in construction or the Work for a
period of five years following Final Completion complete Project whether
performed by CFZ or any subcontractor of any tier. The foregoing warranty is and
shall be separate and independent from the any separate manufacturer’s warranty
with respect to any materials or equipment. The obligations contained in this
Article 14 are CFZ’s sole warranty obligations with respect to the performance
of the Work. CFZ makes no warranties relating to schedules or completion dates,
budgets, the cost of the Work or the Project, the Work performed by the
Subcontractors, or any other warranties, express or implied, which are not
expressly set forth herein. CFZ shall have no liability for any defects in CFZ’s
Services directly attributable to CFZ’s good faith use and reliance upon any
Construction Documents furnished by VOLCANO, where such Construction Documents
provided by VOLCANO were the direct cause of such defects, or such other
information furnished by or on behalf of VOLCANO, where such other information
furnished by VOLCANO was the direct cause of such defects.

 

31



--------------------------------------------------------------------------------

14.2 Each design professional or Subcontractor is responsible for any defect in
construction or the Work for a period of five years following Final Completion
of the Project. The foregoing warranty is and shall be separate and independent
from the any separate manufacturer’s warranty with respect to any materials or
equipment. CFZ and each applicable subcontractor shall take all steps necessary
to ensure that the Work is performed in a manner that does not violate any such
manufacturer’s warranty. CFZ will cooperate with VOLCANO in any actions taken to
claim such statutory warranty. Liability shall not be applicable for the defects
or damages caused by VOLCANO or due to VOLCANO’s fault.

 

14.3 The warranty does not apply to defects caused by normal wear and tear or
the improper use of the finished Work in a manner for which it was not
reasonably designed, intentional damage or Force Majeure.

ARTICLE 15 INSURANCE

 

15.1 VOLCANO shall carry “All Risk” Builders’ Risk (including the perils of
boiler and machinery, and flood) for physical loss or damage to the project
including materials and equipment on and off site and in transit if intended to
become a part of the work. This insurance will provide insurance proceeds to
insure repair and/or reconstruction of the Building, up to the total cost of
construction of the Building. VOLCANO will pay its deductibles.

 

15.2 CFZ shall maintain the insurance coverage specified below in full force at
all times during the performance of all work including Extra Work and Change
Order work. CFZ hereby agrees that before commencing work it shall present to
VOLCANO a fully executed Certificate(s) of Insurance in a form acceptable to
VOLCANO demonstrating its existence the coverages described below in the amounts
indicated. At the option of VOLCANO, CFZ shall also provide a certified copy of
the insurance policies and all endorsements. CFZ is required to maintain the
following minimum insurance coverages, requirements and endorsements necessary
to effect its following.

 

  (a) claims under workers compensation, disability benefit and other similar
employee benefit acts, which are applicable to CFZ employees for the options to
be performed;

 

  (b) claims for damages because of bodily injury, occupational sickness or
disease, or death of CFZ’s employees;

 

32



--------------------------------------------------------------------------------

  (c) claims for damages insured by usual personal injury liability coverage
which are sustained by a person as a result of an offense directly or indirectly
related to employment of such person by CFZ;

 

  CFZ will pay its deductibles.

 

15.3 In the event that any work to be performed under this Contract is further
sublet, CFZ will require the same insurance coverage, additional insured
endorsements and limits from its subcontractors and to certify such insurance
coverage to VOLCANO prior to the commencement of work. CFZ shall cause all
Subcontractors to maintain insurance equivalent to that required of CFZ.

ARTICLE 16 MISCELLANEOUS

 

16.1 Any notice or written documents shall be delivered in person, with delivery
acknowledged in writing, or by recognized international courier, with evidence
of delivery provided and such delivery constituting the date of notice.

 

(a)   To CFZ:    At the administrative offices of ZFC, located in Coyol
Administrative Building, Fax Number: (506) 2435-6000, to the attention of Carlos
Wong with a copy to Catalina Soto Mora, ANS, Edificio Los Balcones Centro
Corporativo Plaza Roble, San José, Costa Rica, Fax Number: (506) 2201-8850 (b)  
To VOLCANO:    VOLCARICA, SOCIEDAD ANÓNIMA, at Arias&Muñoz offices in Forum
Business Center, Building C, office One C one, Attention: Vicente Lines; email:
vlines@ariaslaw.co.cr; Fax: 506 22047580 and VOLCANO’s Manager currently John
Dahldorf and VOLCANO’s Project Manager currently Ivan Rojas Jovel email
irojas@volcanocorp.com.

 

16.2 Any modifications to this Contract must be in writing and must be signed by
both Parties.

 

16.3 The Parties recognize that differences sometimes arise in the course of a
relationship and wish to avoid litigation. Accordingly, all claims, disputes and
other matters in question between CFZ and VOLCANO arising out of or relating to
this Agreement or the breach thereof, the Project, or the Work (“disputes”)
shall first be submitted to negotiation and may, failing resolution, then be
subject to arbitration as set forth below; however, in all other cases, all
legal and equitable rights and remedies provided at law and equity are reserved.

 

33



--------------------------------------------------------------------------------

Disputes claimed by either party must be made by written notice. Pending final
resolution of any dispute, including arbitration in accordance with this
Section, CFZ shall proceed diligently with performance of the Work to the extent
it is unrelated to the dispute and the subject matter of the dispute does not
inhibit the progress of the Work generally, and VOLCANO shall continue to make
payments to CFZ in accordance with this Contract to the extent unrelated to the
dispute. To the extent necessary in light of the circumstances, the Contract
Term shall be extended by the period of time necessary to resolve any dispute.
Such performance by CFZ and payment by VOLCANO shall not operate to waive or
stop either party from pursuing the claim which gave rise to the dispute.

If any dispute arises, VOLCANO and CFZ shall each appoint an executive officer
to meet for the purpose of resolving it. If the parties’ executive officers are
able to reach an agreement, the dispute will be deemed resolved.

If after twenty (20) days from the date the dispute arose these negotiations
prove unsuccessful in whole or in part, CFZ or VOLCANO may request that any
remaining disputes be resolved by arbitration in accordance with the rules of
the Engineers and Architects Board Arbitration of Costa Rica (Colegio de
Ingenieros y Arquitectos de Costa Rica/CFIA) by a three member panel, one
appointed by each party and the third by CFIA, and such disputes shall be
arbitrated. Any award rendered pursuant to arbitration may include reasonable
attorneys’ fees and costs, shall be final and binding upon the parties, and
judgment may be entered upon it in a court of competent jurisdiction. All
applicable statutes of limitations and the like shall be tolled while the
requirements of this provision are pending, but only as to the issues hereby
submitted for negotiation or arbitration. The arbitration process shall be
before the Engineers and Architects Board Arbitration of Costa Rica and held in
English. During such arbitration proceeding, CFZ shall continue to perform its
work, unless there is an express agreement with VOLCANO to refrain from doing
it. Likewise, during arbitration, VOLCANO cannot withhold any amounts payable to
CFZ.

 

16.4 Assignment: The Parties hereby agree that they cannot assign their rights
and obligations under this Contract totally or partially without prior written
mutual approval. However, VOLCANO shall be allowed to assign its rights and
delegate its duties hereunder without consent of CFZ: (a) to any entity which is
controlled by or under the common control of VOLCANO, its ultimate parent or any
of its affiliates. The Corporate Guarantee shall survive any such assignment,
and remain valid without consent from CFZ, and (b) to a third Party as part of:
(i) the sale or other transfer of all or substantially all of the assets of
VOLCANO CORPORATION Parent, or, (ii) the acquisition by a third party, via
merger or otherwise, of the outstanding equity of VOLCANO CORPORATION; provided,
however the third party provides a Corporate Guarantee, with the same terms and
conditions, and with no additional terms and conditions of the original VOLCANO
Corporate Guarantee, accepts in writing the terms and conditions of this
Contract and provides evidence a going concern letter by internationally
recognized external auditing firm demonstrating their financial capacity to
assume all payment obligation under this Contract .

 

34



--------------------------------------------------------------------------------

16.5 CFZ shall be allowed to totally or partially assign or otherwise transfer
the right to receive payments from Volcano pursuant to the terms of this
Contract and therefore this Corporate Guaranty to a third party for purposes of
financing or to provide guaranty for such financing, and such third Party has
agreed in writing to all corresponding assigned terms, conditions, and
obligations of this Contract and this Corporate Guarantee. CFZ shall notify
VOLCANO and VOLCARICA of such assignment and VOLCANO shall discharge its payment
obligations by paying in accordance with such an assignment. This Contract
represents the entire arrangement between the parties concerning the subject
matter hereof, and supersedes all written or oral concurrent or prior agreements
or understandings with respect thereto. Neither party may claim any amendment,
modification or release from any provision hereof by mutual agreement,
acknowledgment or acceptance of a purchase order form or otherwise, unless made
in writing and signed by authorized representative of both parties. Any conflict
between the terms and conditions noted on the Contractor’s proposal and this
Contract shall be governed by this Contract.

CFZ shall be allowed to assign or otherwise transfer this Agreement to a third
party for purposes of financing or to provide guaranty for such financing, or
provided the corresponding third Party has a rating equivalent or superior than
CFZ as per Dunn & Bradster or similar entity, and such third Party has agreed in
writing to all terms, conditions, and obligations of this agreement.

 

16.6 In the event that any provision of this Contract is found to be
unenforceable under law, the remaining provisions shall continue in full force
and effect.

 

16.7 This Contract shall be governed and the rights and duties created hereunder
shall be interpreted and enforced according to the laws of the Republic of Costa
Rica, regardless of the domicile of the Parties or the location of the Project.

 

16.8 This Contract has been made in 2 original copies in English language of
which each of the Parties shall receive 1 copy each.

 

16.9 The Schedules identified in this Contract are incorporated herein by
reference and are an integral part thereof.

 

16.10 Payment: Both Parties agree Volcano shall make good payment of its
obligations under this Contract upon money being credited in CFZ’s bank account
through a wire transfer in accordance with Schedule Eleven. CFZ reserves the
right to act as per Section 13.2.2 in case of a payment delay.

 

35



--------------------------------------------------------------------------------

16.11 Due to the nature of this Contract, the value for fiscal purposes cannot
be estimated. Stamp taxes payment is to be divided equally among both Parties.

 

16.12 Either Party can appear before a Notary Public to file with the original
copies kept by a Notary, without the presence of the other Party, at its own
cost.

IN WITNESS WHEREOF, the parties hereto have caused this Contract to be signed by
their duly authorized agent(s) the day and year first above written.

 

VOLCARICA, S.R.L.        Date:   September 23, 2010                 Place:   San
Diego, CA                Name:  

John Dahldorf

        

/s/ John Dahldorf

         Signature       

 

Zona Franca Coyol, S. A.         Date:   September 23, 2010                  
Place:   San José                   Name:  

Andre Garnier

     Name:  

Jorge Monge

    

/s/ Andre Garnier

      

/s/ Jorge Monge

     Signature        Signature               

 

36



--------------------------------------------------------------------------------

Schedule One*

Notarial Statements

a) VOLCANO

b) CFZ

Schedule Two*

Parcel One survey (Location Plan)

Schedule Three*

Executive Decree 252-2006

Schedule Four*

Corporate Guaranty

Schedule Five*

Master Schedule

Schedule Six*

Change Order Request

Schedule Seven*

Form of Change Order

Schedule Eight*

Subcontractor’s Termination

Schedule Nine*

Scope Manual

Schedule Ten*

Scope Manual´s Exceptions

Schedule Eleven*

CFZ’s Payment Information

Schedule Twelve *

CFZ’s Services

 

* All schedules or similar attachments to the Design, Architecture, Engineering
and Construction Management Contract have been omitted as permitted by SEC
rules. Copies of such schedules or similar attachments will be furnished
supplementally to the SEC upon request.

 

37